United States District Court
Northern District of California

a DW

oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

LEXIS HERNANDEZ AVILEZ, Case No. 19-cv-08296-CRB
Plaintiff, ORDER GRANTING WRIT OF HABEAS
, CORPUS

WILLIAM P. BARR, et al.,
Defendants.

 

 

 

 

Lexis Hernandez Avilez petitions for a writ of habeas corpus on the grounds that she is
entitled to a bond hearing under 8 U.S.C. § 1226(a) or under the Fifth Amendment's due process

clause. Pet. (dkt. 1) § 100. The petition is GRANTED under 8 U.S.C. § 1226(a).

I. BACKGROUND

Avilez is a native and citizen of Mexico. Id § 9; Resp. Return ( dkt. 35) at 1. She was
brought to the United States as an infant, became a legal permanent resident in 2000, and has lived
in this country ever since. Pet. J 2; Resp. Return at 1.

In 2005, Avilez was convicted of assault and sentenced to sixteen years in prison. Pet.
§ 20. After her release, Avilez was transferred directly to ICE custody at Yuba County Jail. Id.
§§ 2,21. On March 8, 2019, an immigration judge denied her application for relief under the
Convention Against Torture and ordered her removed to Mexico. Id. § 34. The Board of
Immigration Appeals (“BIA”) affirmed and entered a final order of removal. Id. § 37. Avilez then

filed a petition for review (“PFR”) with the Ninth Circuit. Id. J 38. That petition remains

 
United States District Court
Northern District of California

a aw

oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

pending. Resp. Return at 2. The Ninth Circuit has stayed Avilez’s removal pending resolution of
her PFR. Pet. § 39. Avilez has been in ICE custody since her release from prison in November
2018. Pet. § 21; Resp. Return at 1.

Avilez was assigned male at birth. Pet. § 16. While in ICE custody, Avilez realized she
was a transgender woman and was diagnosed with gender dysphoria by Yuba’s medical staff. Id.
§ 21-22. Subsequently, ICE transferred Avilez to the Praireville Detention Center (“PDC”), a
civil immigration detention facility in Texas, so that she could receive treatment for gender
dysphoria. Resp. Return at 2. The parties agree that Avilez is now receiving treatment at PDC.
Pet. Traverse (dkt. 36) at 9; Resp. Return at 2. In November of 2019, Avilez filed a motion to re-
open removal proceedings on the basis of her transgender status. Pet. § 40. That motion remains
pending. Resp. Return at 2.

Avilez filed the instant habeas petition on December 19,2019. See generally Pet. After
ICE transferred her to PDC, Avilez filed a motion for a temporary restraining order asking the
Court to order ICE to provide her “medically necessary hormone treatment,” and either release her
or transfer her back to Yuba. See Motion for TRO (dkt. 13-2) at 24. She also asked the Court to
order the Immigration Court to hold a bond hearing. Id. The Court denied the TRO on the
grounds that ICE was taking steps to provide Avilez with appropriate treatment and the Court
lacked jurisdiction over claims based on where Avilez was detained. Order Denying TRO
(dkt. 31) at 7. Because the arguments about Avilez’s entitlement to a bond hearing formed the
basis of the instant habeas petition, which the parties had agreed to brief on a “far more relaxed
schedule,” the Court did not consider those arguments in connection with the TRO. Id. at 7-8.

Avilez’s petition for writ of habeas corpus asks the Court to either order her release' or

 

' In her latest briefing, Avilez does not argue that this court should release her. She now focuses
on her request for a bond hearing. See generally Pet. Traverse. In her petition, she claimed that
she should be released because ICE violated her substantive due process rights when it refused to

2

 
United States District Court
Northern District of California

a aw

oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

alternatively, order her released within fifteen days unless the government conducts a bond

hearing. Pet. § 100.

II. LEGAL FRAMEWORK
A writ of habeas corpus may be issued when a person is “in custody in violation of the
Constitution or laws or treaties of the United States.” 28 U.S.C. § 2241(c)(3). 8 U.S.C. § 1226

governs the detention of noncitizens during removal proceedings. See Jennings v. Rodriguez, 138

 

S. Ct. 830, 837 (2018). Section 1226(a) gives the attorney general the discretion to detain
noncitizens during removal proceedings. See id. at 846. But under § 1226(c) the Attorney

General must detain a noncitizen who has committed certain crimes until “the conclusion of

removal proceedings.” Id.

Ill. DISCUSSION

Avilez argues that she is entitled to a bond hearing under Ninth Circuit precedent
interpreting the interaction of 8 U.S.C. § 1226(a) and § 1226(c). Pet. Traverse at 13-14 (citing
Casas-Castrillon v. Dep't of Homeland Sec., 535 F.3d 942 (9th Cir. 2008)). The Court agrees and

holds that Avilez is entitled to a bond hearing as a matter of law.

A. Entitlement to a Bond Hearing Under Ninth Circuit Precedent

Avilez argues that under Casas she is automatically entitled to a bond hearing. Pet.

Traverse at 13 (citing 535 F.3d 942). Casas held that where a detainee is subject to § 1226(c)

 

mandatory detention, § 1226(c) only authorizes detention until the BIA issues a final removal

order. See Casas, 535 F.3d at 948. Once the BIA issues a final order, and the detainee decides to

 

provide gender affirming care. Pet. §] 81-84. Because Avilez now says she is receiving gender
affirming care, the Court denies this claim and only considers whether Avilez is entitled to a bond
hearing. See id.

3

 
United States District Court
Northern District of California

a aw

oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

seek judicial review, the authority for detention switches to § 1226(a), which allows for
discretionary rather than mandatory detention. Id. Because § 1226(a)’s discretionary grant of
authority could allow for “the prolonged detention of an alien without an individualized
determination of his dangerousness or flight risk” which would be “constitutionally doubtful,”
Casas held that “§$ 1226(a) must be construed as requiring the Attorney General to provide the

alien with ... a hearing.” Id. at 951 (emphasis in original). Thus, under Casas even if a detainee

 

was originally subject to mandatory detention under § 1226(c), once removal proceedings
conclude and the detainee seeks judicial review before the Ninth Circuit, she becomes a § 1226(a)
detainee who is automatically entitled to a bond hearing. See id. at 948-951.

There is no dispute that Avilez was initially detained under § 1226(c) because of her
aggravated felony conviction, which requires detention during removal proceedings. See 8 U.S.C.
$§ 1226(c)(1)(B), 1227(a)(2)(A) Gi). But Avilez argues that as a detainee subject to a final order
of removal, she is now detained under § 1226(a), which entitles her to a bond hearing as a matter
of law. Pet. Traverse at 13-14; see Casas, 535 F.3d at 948,951.

The government does not dispute that Casas requires this result. Instead, it argues that
Casas’s holding does not survive the Supreme Court’s decision in Jennings. Resp. Return at 4-5.
Neither the Ninth Circuit nor the Supreme Court has considered this issue, so unless Casas is

“clearly irreconcilable” with Jennings the Court must apply Casas. Miller v. Gammie, 335 F.3d

 

889, 893 (9th Cir. 2003).

In Jennings, the Supreme Court held that “together with § 1226(a), § 1226(c) makes clear
that detention of aliens within its scope must continue ‘pending a decision on whether the alien is
to be removed from the United States.”” 138 S. Ct. at 846 (quoting 8 U.S.C. § 1226(a)). The
government interprets this language to mean that § 1226(c) detention must last until all legal

proceedings regarding removal, including judicial review, are complete. Resp. Return at 5 (citing

 

4

 
United States District Court
Northern District of California

a aw

oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

id.). As aresult, the government contends that Casas’s holding, which relies on the distinction

 

between the time a detainee spends waiting for a removal order and the time she spends awaiting
judicial review, is “clearly irreconcilable” with Jennings, which collapses this distinction. Resp.
Return at 5—6. This argument is unconvincing.

The language the government cites from Jennings does not foreclose Casas’s holding that

 

the authority for detention switches from § 1226(c) to § 1226(a) once a final removal order is
issued. See 138 S. Ct. at 846. One could reasonably interpret the language “together with

§ 1226(a), § 1226(c)” to mean that the two statutory sections work together to ensure that a
noncitizen remains in custody pending judicial review of a final order of removal, because

§ 1226(c) applies before the order of removal becomes final, and § 1226(a) applies after the order
of removal becomes final. See id. This interpretation is consistent with the holding in Casas. See
535 F.3d at 948.

Because there is a reasonable interpretation of Jennings that leaves Casas intact, the Court

 

remains bound by the Ninth Circuit’s decision in Casas. See Fed. Trade Comm ’n v. Consumer

Def., LLC, 926 F.3d 1208, 1213 (9th Cir. 2019) (quoting Rodriguez v. AT&T Mobility Servs.

 

 

LLC, 728 F.3d 975, 979 (9th Cir. 2013)) (‘[W]e have emphasized that the ‘clearly irreconcilable’
requirement is a ‘high standard.” We explained that if we can apply our precedent consistently
with that of the higher authority, we must do so.”) (internal citations omitted). Therefore, the

Court will apply Casas. Accordingly, Avilez’s detention is authorized under § 1226(a), which

 

requires a bond hearing. See Casas, 535 F.3d at 948, 951.
//
//
//
//

 
United States District Court
Northern District of California

a aw

oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

IV. CONCLUSION
For the foregoing reasons, the petition for a writ of habeas corpus is GRANTED. Within
fifteen days of the filing of this Order, Petitioner must be provided with a bond hearing before an

immigration judge.

IT IS SO ORDERED. co
Dated: April 8, 2020

 

CHARLES R. BREYER
United States District Judge

 
